UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 4, 2013 INTERNATIONAL GAME TECHNOLOGY (Exact name of registrant as specified in its charter) Nevada 001-10684 88-0173041 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 6355 South Buffalo Drive, Las Vegas, Nevada 89113 (Address of principal executive offices) (Zip Code) (702) 669-7777 (Registrant’s telephone number, including area code) N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐
